Citation Nr: 1308241	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an effective date prior to November 10, 2008, for the addition of the Veteran's spouse, M.N.F., for purposes of dependency benefits is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which assigned an effective date of November 10, 2008, for dependent benefits for the Veteran's spouse, M.N.F.  In November 2011, the Veteran testified at a Board hearing before the undersigned via video conference at the RO 


FINDINGS OF FACT

1.  The Veteran married his first spouse, L.A.R. in 1987; they divorced in 1989.  

2.  The Veteran married his second spouse, E.L.P. in 1991; they divorced in 1997.

3.  In an August 2000 rating decision, the Veteran was granted service connection for various disabilities; a combined 30 percent rating was assigned.  

4.  The Veteran married his third spouse, K.F.S. in November 2000.

5.  In conjunction with his 30 percent rating, the Veteran was awarded additional benefits for his third spouse and children.

6.  On July 20, 2005, the RO received a VA Form 21-686c, Declaration of Status of Dependents, from the Veteran in which he reported that he had divorced his third spouse in March 2005 and married M.N.F. in April 2005.

7.  In conjunction with his July 2005 claim for dependents' benefits, the Veteran furnished a copy of his divorce papers from his third spouse as well as a copy of his marriage certificate for his marriage to M.N.F., which reflected her birthdate on the reverse side of the certificate.


CONCLUSION OF LAW

An earlier effective date of July 20, 2005, for the addition of M.N.F. as the Veteran's dependent spouse is warranted.  38 U.S.C.A. §§ 5111, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran's claim is being granted in this case. 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action. 38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The statute further provides that the effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the effective date for additional compensation or pension for dependents that the effective date will be: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of a veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).

Pursuant to provisions of law governing the initiation of payments of benefit awards, the payment of increased compensation due to an added dependent shall commence on the first day of the calendar month immediately following the month in which the award became effective. 38 C.F.R. § 3.31.

The record reflects that the Veteran married his first spouse, L.A.R. in 1987.  They divorced in 1989.  He subsequently married his second spouse, E.L.P. in 1991.  They thereafter divorced in 1997.

In an August 2000 rating decision, the Veteran was granted service connection for various disabilities.  He was assigned combined 30 percent rating which entitled him to additional benefits for his dependents.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Shortly thereafter, the Veteran married his third spouse, K.F.S. in November 2000.   In conjunction with his 30 percent rating, the Veteran was awarded additional benefits for his third spouse and children.  He was repeatedly informed to report to VA any changes in his dependency status.  

On July 20, 2005, the RO received a VA Form 21-686c, Declaration of Status of Dependents, from the Veteran in which he reported that he had divorced his third spouse in March 2005 and married M.N.F. in April 2005.  In conjunction with his July 2005 claim for dependents' benefits, the Veteran furnished a copy of his divorce papers from his third spouse as well as a copy of his marriage certificate for his marriage to M.N.F.; the first copy submitted only reflected the front of the certificate.  In an August 2005 letter, the RO requested that the Veteran submit information showing M.N.F.'s birthday and prior marital status.  In reply, the Veteran submitted a copy of their marriage certificate which included a copy of the reverse side of the certificate which showed M.N.F.'s birthdate.  The Veteran has testified that since M.N.F. had never been married, there was no information to submit regarding any past marriages so he did not submit anything in that regard.  

The RO removed the Veteran's third wife from the Veteran's award, but never added M.N.F. to the award.  

In November 2008, the  Veteran submitted another VA form reflecting his dependents' information.  The RO subsequently added M.N.F. to the Veteran's compensation award, effective November 10, 2008, but not before.  The reason cited was that the Veteran did not furnish the information requested in the August 2005 letter within one year of that letter. 

The Board notes that it appears that the RO overlooked the information contained on the reverse side of the marriage certificate of the Veteran and M.N.F.  As asserted by the Veteran, the reverse side of the marriage certificate contained information regarding his spouse's birthdate.  Further, the Board finds that the Veteran was credible regarding the contention that he did not furnish any additional marital information regarding M.N.F. because she did not have any prior marriages.  His submission of the complete copy of the marriage certificate was made in a timely manner.  As such, the Board finds that an effective date of July 20, 2005, for the addition of the Veteran's spouse, M.N.F., for the purpose of VA dependents' benefits is warranted. 


ORDER

An effective date of July 20, 2005, for the addition of the Veteran's spouse, M.N.F., for the purpose of VA dependency benefits is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


